Citation Nr: 0944531	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

5.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability.



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in March and 
December 2007 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with diabetes mellitus in 
service or for many years thereafter.

2.  The Veteran was not diagnosed with hypertension in 
service or for many years thereafter.

3.  The medical evidence fails to reflect that the Veteran's 
flexion is limited to 30 degrees or extension limited to 15 
degrees in either knee.

4.  The medical evidence does not establish the presence of 
instability in either of the Veteran's knees.

5.  The medical evidence does not establish that either of 
the Veteran's knees are productive of locking, pain and 
effusion into the joint.

6.   The medical evidence fails to reflect that the Veteran's 
left shoulder range of motion is limited to the shoulder 
level, that he has favorable abduction limited to 60 degrees, 
malunion of the humerus, recurrent subluxation of the 
scapulohumeral joint or nonunion or dislocation of the 
clavicle and scapula.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.309(e) (2009).

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5259, 
5260, 5261, 5262, 5263 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for a left knee disability have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5259, 
5260, 5261, 5262, 5263 (2009).

5.  The criteria for a disability rating in excess of 10 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5200-03.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Regarding VA's duty to notify, VA's notice requirements were 
addressed in a letter dated in October 2006, which explained 
the criteria for service connection and that the Veteran must 
show that his service-connected disabilities had worsened to 
establish eligibility for an increased rating.  The March 
2007 rating decision referenced the criteria for establishing 
an increased rating for the Veteran's knee and shoulder 
disabilities.  Additionally, at his Board hearing and his 
examination for VA purposes, the Veteran discussed his knee 
and shoulder disability symptomatology.  Likewise, the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that a reasonable person, such as the Veteran, 
would know what was necessary to substantiate his claim.  
Accordingly, any notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's military hospital and private 
treatment records have been obtained. While the Veteran and 
his representative testified at his Board hearing that the 
Veteran's recent VA treatment records (not of record) are 
relevant as they would reflect current diabetes mellitus and 
hypertension diagnoses, the medical evidence that is of 
record reflects current diagnoses of diabetes mellitus and 
hypertension.  Since the question at issue is whether there 
is a nexus between these disabilities and service, the Board 
concludes that any failure to obtain these records is 
harmless.  Regarding his shoulder and knee disabilities 
increased rating claims, the Veteran was afforded an 
orthopedic examination for VA purposes that addressed the 
severity of his knee and shoulder disabilities in January 
2007, and the Veteran has not asserted that his orthopedic 
disabilities have worsened since the date of the examination.  
The Veteran was not examined in connection with his service 
connection claims, since there is no competent evidence 
reflecting a link between these disabilities and service.  
The Veteran also testified at a hearing before the 
undersigned Veterans Law Judge.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Service Connection Claims

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Diabetes Mellitus

The Veteran is seeking service connection for his currently 
diagnosed diabetes mellitus, type II.  He contends that he 
developed this condition in service, as evidenced by elevated 
blood glucose readings in service.

At the outset of this discussion, the Board notes that the 
Veteran does not assert nor does the evidence reflect that he 
served in the Republic of Vietnam; accordingly, the 
provisions of 38 C.F.R. § 3.309(e) regarding entitlement to 
presumptive service connection for type II diabetes mellitus 
based on herbicide exposure while serving in Vietnam are 
inapplicable to the instant case.

The Veteran's service treatment records do not reflect that 
the Veteran was diagnosed with diabetes mellitus in service 
or that any abnormalities of his endocrine system were found, 
including at separation.  While the Veteran's separation 
physical examination report notes a glucose level of 122, 
this is an isolated laboratory finding, and the Veteran 
denied a history of sugar or albumin in his urine in his 
corresponding report of medical history.  Furthermore, the 
Veteran's glucose readings were recorded four days after the 
date of his separation physical examination (apparently in 
conjunction with a two-hour glucose tolerance test), 
including an initial glucose reading of 95 and a notation 
that the expected range was 70 to 110.  

After service, the Veteran underwent a VA general examination 
in March 1996, and the examination report includes a notation 
that the Veteran's endocrine system was clear by history.  A 
March 2003 private treatment record reflects diabetes 
mellitus follow-up treatment, and treatment records from a 
naval hospital reflect that the Veteran was treated for newly 
onset diabetes mellitus in October 2005.

The evidence of record reflects that the Veteran was not 
diagnosed with diabetes mellitus in service, nor does a 
review of his service treatment records reveal consistently 
elevated blood glucose levels.  Furthermore, the first post-
service reference to the Veteran's diabetes mellitus is in 
2003, approximately eight years after the Veteran's discharge 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service 
connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  As the Veteran was not diagnosed with diabetes 
mellitus in service or for several years thereafter, the 
Board concludes that service connection is not warranted, and 
the Veteran's appeal is therefore denied.




Hypertension

The Veteran contends that his hypertension had its onset in 
service, and he references an in-service June 1995 elevated 
blood pressure reading in support of his contention.

The Veteran's service treatment records do not reflect that 
he was diagnosed with hypertension in service, nor do they 
reference consistently elevated blood pressure readings.  The 
Board notes that for VA purposes, hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, or systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm., and requiring blood pressure 
readings taken two or more times on at least three different 
days to support this diagnosis.  The Veteran's blood pressure 
was recorded as 126 over 78 on his separation physical 
examination report, and the Veteran denied a history of high 
or low blood pressure in his corresponding report of medical 
history.  

After service, the Veteran underwent a VA general examination 
in March 1996, at which time his blood pressure was recorded 
as 122 over 80.  An October 2005 military hospital record 
references the first hypertension diagnosis of record.

A review of the evidence reveals that the Veteran was not 
diagnosed with hypertension in service nor were his blood 
pressure readings consistently elevated, and the Veteran was 
first diagnosed with hypertension in October 2005, 
approximately 10 years after his discharge from service.  See 
Maxson, 12 Vet. App. at 453.  Given this lack of evidence of 
hypertension in service or for many years thereafter, a basis 
for service connection has not been presented.

III. Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Knee Disabilities

The Veteran's knee disabilities are rated individually and 
currently each assigned 10 percent disability ratings 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 for 
traumatic arthritis and Diagnostic Code 5260 for limitation 
of flexion. 

Diagnostic Code 5010 provides that arthritis due to trauma 
that is confirmed by x-ray findings should be rated as 
degenerative arthritis.  The criteria for rating degenerative 
arthritis provide that when established by x-ray findings, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  No higher evaluation is available under this Code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Additionally, a rating based on x-ray findings 
will not be combined with ratings based on limitation of 
motion.

Diagnostic Code 5260 sets forth the rating criteria for 
limitation of flexion of the knee, which provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees; a 10 percent rating is warranted 
where flexion is limited to 45 degrees; a 20 percent rating 
is warranted where flexion is limited to 30 degrees; and a 30 
percent rating is warranted where flexion is limited to 15 
degrees.  

Additionally, the criteria for a rating based on limitation 
of extension of the knee are set forth in Diagnostic Code 
5261, which states that a noncompensable rating is warranted 
where extension of the knee is limited to 5 degrees; a 10 
percent rating is warranted where extension is limited to 10 
degrees; a 20 percent rating is warranted where extension is 
limited to 15 degrees; a 30 percent rating is warranted where 
extension is limited to 20 degrees; and a 40 percent rating 
is warranted where extension is limited to 30 degrees.

In addition to ratings based on limitation of motion, a 
disability rating may be assigned based on evidence of 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 
percent ratings for instability are assigned depending on 
whether the impairment of the knee, involving either 
recurrent subluxation or lateral instability, is slight, 
moderate, or severe, respectively.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides criteria for the evaluation of 
impairment arising from dislocated semilunar cartilage in the 
knee.  Under this Diagnostic Code, a 20 percent disability 
rating (the only rating available under this Diagnostic Code) 
is assigned in cases of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a Diagnostic Code 5258.  Symptoms 
related to the removal of cartilage warrant a 10 percent 
rating.  38 C.F.R. § 4.71a Diagnostic Code 5259.

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  See VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran underwent an orthopedic examination for VA 
purposes in January 2007, during which he reported that he 
had not lost any time from his security officer employment 
due to his knee disabilities and that he treated his 
condition with conservative management and anti-inflammatory 
agents. The Veteran also reported retropatellar pain and 
intermittent swelling, stating that both knees are equally 
symptomatic.  However, the Veteran denied any locking or 
giving way of his knees, flare-ups, or periods of 
incapacitating pain precluding ambulation.

On physical examination, the Veteran evidenced no functional 
limitation on standing or walking, had normal heel-toe gait 
mechanics, and did not use any ambulatory devices.  The 
Veteran was observed to have negative intra-articular 
effusion bilaterally and demonstrated bilateral knee range of 
motion of 0 degrees of extension to 130 degrees of flexion 
without pain.  Additionally, the Veteran's cruciate and 
collateral ligaments were intact without evidence of 
instability bilaterally, and Lachman's, McMurray's, and 
anterior drawer examinations of both knees were also 
negative.  The examiner noted the presence of moderate 
patellofemoral crepitus with terminal extension and a 
positive patella grind of both knees, and x-rays of the 
Veteran's knees revealed bilateral early patellofemoral 
arthritis.  Accordingly, the examiner diagnosed the Veteran 
with bilateral chondromalacia patella with associated 
patellofemoral arthritis.  The examiner further stated that 
treadmill testing had been performed to ascertain the level 
of functional loss pursuant to Deluca v. Brown, supra; 
however, the treadmill testing had been discontinued due to 
the Veteran's back disability complaints, but the Veteran's 
knees did not demonstrate any swelling, fatigability, or loss 
of range of motion after the short duration of treadmill 
testing that was completed.  The examiner noted that the 
Veteran's knee disabilities would make standing for 
protracted periods of time, squatting, and kneeling 
difficult.

At the Veteran's Board hearing and in his submitted 
statements, the Veteran reported that his right knee 
occasionally locks up and feels weak and that his left knee 
often swells (approximately once a week).

The evidence of record fails to reflect that the Veteran has 
any compensable limitation of flexion or extension, as the 
Veteran's range of motion has been recorded as 0 to 130 
degrees without pain.  Accordingly, the Veteran is not 
entitled to a 20 percent rating pursuant to Diagnostic Codes 
5260 or 5261, as the evidence fails to demonstrate knee 
extension limited to 15 degrees or knee flexion limited to 30 
degrees.  

Furthermore, while the Veteran reported weakness and periodic 
locking of his right knee at his Board hearing, clinical 
testing has not revealed any objective evidence of 
instability, as the Veteran's bilateral knee ligaments were 
determined to be intact and Lachman's, McMurray's, and 
anterior drawer examinations of both knees were negative.  
Accordingly, a 20 percent rating for moderate instability is 
not warranted pursuant to Diagnostic Code 5257.   

A 20 percent rating pursuant to Diagnostic Code 5258 for 
dislocated semilunar cartilage is not warranted, as well.  
There is no clinical evidence of record that the Veteran's 
knee impairments involve dislocated cartilage or, as 
discussed supra, any objective evidence of periods of locking 
or effusion into the joint, as stability testing revealed 
negative results and the examiner noted negative intra-
articular effusion.

As there is no evidence that the Veteran has undergone 
surgery for removal of his meniscus, Diagnostic Code 5259 is 
inapplicable.  Nor is there evidence of ankylosis, tibia and 
fibula impairment or genu recurvatum, such that evaluations 
pursuant to Diagnostic Codes 5256, 5262 and 5263 are not 
appropriate.  

Furthermore, the Board finds that the Veteran's current 10 
percent disability ratings sufficiently contemplate the 
Veteran's current functional impairment.  The Veteran's 
orthopedic examination report notes the examiner's impression 
that the Veteran demonstrated a normal gait and did not use 
any orthopedic assistive devices, and he demonstrated no 
functional limitations on standing or walking into the clinic 
where his examination was conducted.  The examiner opined 
that the only functional limitation fro the Veteran's knee 
disabilities would be difficulty with prolonged standing, 
squatting, or kneeling.  Furthermore, although treadmill 
testing to determine the Veteran's functional loss after 
repetitive use of his knees was curtailed due to the 
Veteran's complaints involving his back disability, the 
Veteran did not demonstrate any functional knee impairment 
after completion of the minute and a half treadmill test.  
Thus, the Board concludes that the Veteran's current 
functional limitations due to his knee disabilities do not 
warrant an increased rating.

Finally, the Board concludes that there is no showing that 
the severity of the Veteran's bilateral knee disabilities 
reflect so exceptional or so unusual a disability picture as 
to warrant referral for consideration of a higher rating on 
an extraschedular basis.  During his Board hearing and 
orthopedic examination for VA purposes, the Veteran reported 
that his knee disabilities had not caused any missed time or 
interfered with his employment and that his employer allowed 
periods of rest and other accommodations regarding his knee 
impairments, as the Veteran had disclosed his knee 
disabilities before accepting employment.  Furthermore, the 
Veteran has stated that he has not undergone any surgeries 
for either knee disability, and the medical evidence of 
record also fails to reflect any hospitalizations related to 
his knee disabilities.  Thus, the Board concludes that the 
Veteran's knee disabilities have not required frequent 
periods of hospitalization, caused marked interference with 
employment, or otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Accordingly, given the evidence of record, the Board 
concludes that a rating in excess of 10 percent for either of 
the Veteran's knee disabilities is not warranted, and the 
Veteran's appeal is therefore denied.

Left Shoulder Disability

The Veteran's left shoulder disability is currently assigned 
a 10 percent disability rating pursuant to Diagnostic Codes 
5010 and 5201.

As outlined above, pursuant to Diagnostic Code 5010, a 10 
percent rating may be assigned when there is objective 
evidence of both arthritis and limitation of motion that is 
noncompensable under the rating criteria for limitation of 
motion.  38 C.F.R. § 4.71(a) Diagnostic Code 5010.  No higher 
evaluation is available under this Code.

Diagnostic Code 5201, which outlines the rating criteria for 
limitation arm motion, allows a 20 percent rating when the 
range of motion of the non-dominant arm is limited to 
shoulder level or when the range of motion of the non-
dominant arm is limited to midway between the side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Other potentially applicable rating criteria include 
Diagnostic Code 5200, which addresses ankylosis of 
scapulohumeral articulation and assigns a 20 percent rating 
there is favorable abduction to 60 degrees of the non-
dominant arm, with the ability to reach the mouth and head.  
Diagnostic Code 5202 assigns a 20 percent rating for malunion 
of the humerus of the non-dominant arm when there is evidence 
of either moderate or marked deformity; a 20 percent rating 
is also assigned under this Diagnostic Code when there is 
evidence of recurrent subluxation at the scapulohumeral joint 
of the non-dominant arm, with either infrequent episodes and 
guarding of the movement only at the shoulder level or with 
frequent episodes and guarding of all arm movements.  
Diagnostic Code 5203 also provides for the assignment of a 20 
percent rating when there is evidence of nonunion and loose 
movement of the clavicle or scapula or when there is 
dislocation of the clavicle and scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203.

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the 
ranges of motion for various joints, the full range of 
shoulder abduction and flexion is 0 to 180 degrees, with the 
shoulder level defined as 90 degrees.  Additionally, shoulder 
internal rotation and external rotation ranges of motion are 
each 0 to 90 degrees.  38 C.F.R. § 4.71 Plate I.

During the Veteran's January 2007 orthopedic examination for 
VA purposes, which assessed the Veteran's left shoulder 
disability as well as his knee disabilities, the examiner 
noted that the Veteran is right-hand dominant.  The Veteran 
reported that he had not lost any time from work due to his 
left shoulder disability and that he treats his condition 
with conservative measures and anti-inflammatory agents.  The 
Veteran also reported popping, crepitus, and pain when 
engaging in overhead, reaching, pushing, or pulling; however, 
he denied any significant flare-ups or incapacitating 
shoulder pain.  

On physical examination, the examiner recorded the Veteran's 
ranges of motion as follows: flexion, 0 to 150 degrees; 
abduction, 0 to 150 degrees; external rotation, 0 to 80 
degrees; internal rotation, 0 to 70 degrees; adduction, 0 to 
30 degrees; and extension, 0 to 30 degrees.  The Veteran 
reported pain on active and passive adduction and external 
rotation, and the examiner noted evidence of moderate 
subacromial crepitus with adduction and external rotation.  
The examiner noted that a drop-arm sign (a test designed to 
identify a rotator cuff tear) was negative, and a Speed's 
test (a test designed to determine bicep tendon instability 
or tendonitis) was positive.  X-rays of the Veteran's left 
shoulder were interpreted to reveal moderate osteoarthritis 
acromioclavicular joint and calcific rotator tendonitis with 
impingement syndrome, with no evidence of an acute fracture 
or dislocation.  The examiner then diagnosed the Veteran with 
calcific rotator cuff tendonitis of the left shoulder with 
impingement syndrome, but without significant loss of range 
of motion.  In terms of functional impairment, the examiner 
stated that the Veteran's left shoulder disability would 
cause difficulty with overhead-handling of material weighing 
more than 20 pounds.

At his Board hearing, the Veteran reported locking and 
popping of his shoulder joint and that he experienced a 
tingling sensation when moving his shoulder.

The Veteran's range of motion testing does not reflect a 
range of motion limited to either the shoulder level or 
halfway between the side and shoulder, as the Veteran has 
demonstrated flexion and abduction to 150 degrees.   The 
Board notes that the examiner also opined that the Veteran 
does not have significant limitation of shoulder motion.  
Accordingly, a 20 percent evaluation is not warranted 
pursuant to Diagnostic Code 5201 for limitation of motion.  
Likewise, as the Veteran's abduction is not limited to 60 
degrees, a 20 percent rating pursuant to Diagnostic Code 5200 
for ankylosis of scapulohumeral articulation is also not 
warranted.  Moreover, as there is no evidence of recurrent 
subluxation at the scapulohumeral joint or malunion of the 
humerus resulting in moderate or marked deformity, a 20 
percent evaluation pursuant to Diagnostic Code 5202 is not 
warranted.  Finally, no loose movement of the clavicle or 
scapula was evidenced at the Veteran's orthopedic 
examination, and x-rays of the Veteran's shoulder failed to 
reveal any dislocation of the clavicle and scapula.  
Accordingly, a 20 percent rating is not warranted pursuant to 
Diagnostic Code 5203, as well.  Thus, the evidence of record 
fails to reflect entitlement to a schedular rating in excess 
of 10 percent.  

The Board also finds that the Veteran's current 10 percent 
disability assignment adequately contemplates his left 
shoulder functional impairment.  As referenced above, the 
Veteran is right-hand dominant, and therefore his left 
shoulder disability affects his non-dominant arm.  Moreover, 
while the Veteran reported pain on some of the range of 
motion testing exercises, his left shoulder range of motion 
far exceeds the minimum criteria for a disability rating 
based on limitation of shoulder motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Additionally, the Veteran's 
orthopedic examiner noted that the Veteran had no significant 
limitation of shoulder motion and found his only functional 
impairment to be difficulty with overhead lifting in excess 
of 20 pounds.  Thus, an increased rating based on functional 
loss is not warranted.

Finally, the Board concludes that there is no showing that 
the severity of the Veteran's left shoulder disability 
reflects so exceptional or so unusual a disability picture as 
to warrant referral for consideration of a higher rating on 
an extraschedular basis.  During his orthopedic examination 
for VA purposes, the Veteran reported that his left shoulder 
disability had not caused any missed time or interfered with 
his employment.  Furthermore, the Veteran has denied any 
surgeries related to his left shoulder disability, and the 
medical evidence of record also fails to reflect any 
hospitalizations related to his left shoulder disability.  
Thus, the Board concludes that the Veteran's left shoulder 
disability has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Accordingly, given the evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
Veteran's left shoulder disability is not warranted, and the 
Veteran's appeal is therefore denied.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

A rating in excess of 10 percent for a left shoulder 
disability s denied.

A rating in excess of 10 percent for a right knee disability 
is denied.

A raring in excess of 10 percent for a left knee disability 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


